Motion to set aside stipulation discontinuing appeal and for other relief denied with leave to renew. Memorandum: Respondent’s motion to vacate the stipulation of discontinuance is unnecessary inasmuch as the stipulation was never filed with this Court. Respondent’s application to serve a late notice of appeal on the law guardian is granted (see, CPLR 5520 [a]). Finally, respondent may renew her application for poor person relief upon submission of a current financial affidavit which complies with CPLR 1101 (a). Present — Boomer, J. P., Pine, Boehm, Davis and Doerr, JJ.